Citation Nr: 0403032	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  02-19 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from August 1942  to May 1946 
and from September 1950 to January 1952. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2002 decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in part, denied service connection for a left 
leg disorder.

A hearing was held in February 2003, at the RO, before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record. 

For the reasons explained below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Act is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and implementing regulations are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also requires VA to notify the 
claimant and his representative, if any, of the information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and any representative which specific portion, 
if any, of the evidence is to be provided by the veteran and 
which part, if any, VA will attempt to obtain on his behalf.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In his application for compensation received in October 2001, 
the veteran sought service connection for a left leg 
disorder; as well, he sought to reopen a previously 
disallowed claim of service connection for residuals of a 
back injury.  In a letter dated in November 2001, the RO 
notified the veteran of his rights in the VA claims process.  
That letter, however, addressed only the issue of new and 
material evidence to reopen the claim of service connection 
for residuals of a back injury.  It did not address service 
connection for a left leg disorder, the issue which is the 
subject of this appeal.  This must be done.  

Additionally, the veteran maintains that he injured his left 
leg while supervising the unloading of 1,000 pound balls used 
to secure submarine nets.  He contends that he struck his leg 
as he dove out of the way of one of these balls which had 
broken loose of the equipment which was holding it.  An 
affidavit from a service comrade attests to the circumstances 
of the claimed left leg injury.

Service medical records are negative for complaints, findings 
or treatment of left leg injuries or abnormalities.  
Postservice medical records first document left knee 
osteoarthritis in the early 1990's.  David L. Montgomery, 
M.D., a cardiologist, in a March 2002 statement, reported 
that the veteran had to discontinue a treadmill test because 
of left ankle, knee and hip pain due to an injury in service.  
E. Megariotis, M.D., an orthopedist, in a January 2003 
report, stated that the veteran had been examined for the 
first time.  The assessments were severe post-traumatic left 
knee osteoarthritis (internal derangement) secondary to 
service-related trauma; and post-traumatic left leg venous 
insufficiency secondary to service-related soft tissue ankle 
and leg injuries.  There is no indication from these 
statements that either physician had reviewed the veteran's 
claims file.  VA medical records contain no medical opinion 
about the etiology of the veteran's left knee disorder.

The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  This must be done in this 
case.  

Additionally, at the February 2003 hearing, the veteran 
testified that his left knee was last evaluated by VA in 
December 2002.  The most recent report of VA treatment 
contained in the claims file is a notation of the veteran's 
visit to a VA clinic in January 2002.  Any additional VA 
treatment records must be obtained.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  Obtain all records of the veteran's 
treatment by VA East Orange, New Jersey 
Medical Center since January 2002.  

3.  Thereafter, schedule the veteran for 
VA orthopedic and peripheral vascular 
examinations.  The claims folder must be 
made available to the examiner for review 
before the examination.  Each examiner 
should identify any left lower extremity 
disorders now present.  

The orthopedic examiner must provide a 
medical opinion responding to the 
following question:  Is it at least as 
likely as not that an orthopedic disorder 
of the veteran's left leg had its onset 
in service, that arthritis of the left 
knee was present within the first post-
service year, or that any current left 
lower extremity orthopedic disorder is 
attributable to service?  If the examiner 
agrees or disagrees with any opinion of 
record, he/she should discuss the 
reasons.  

The peripheral vascular examiner must 
provide a medical opinion responding to 
the following question:  Is it at least 
as likely as not that a peripheral 
vascular disorder of the veteran's left 
leg had its onset in service, that 
peripheral arteriosclerosis of the left 
lower extremity was present within the 
first post-service year, or that any 
current left lower extremity peripheral 
vascular disorder is otherwise 
attributable to service?  If the examiner 
agrees or disagrees with any opinion of 
record, he/she should discuss the 
reasons.  

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	K.J. ALIBRADO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




